Citation Nr: 0824468	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-38 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an initial evaluation in excess of 30 
percent disabling for post traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 2003 to May 
2004.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newington, Connecticut, which granted service connection 
for PTSD and assigned a 10 percent rating but denied service 
connection for a left knee disability.  In April 2006, the 
PTSD evaluation was increased to 30 percent disabling.  On a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 30 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review.

In February 2006, the veteran presented testimony before a 
Decision Review Officer (DRO) at the RO in Hartford, 
Connecticut.  In June 2006, the veteran presented testimony 
at a personal hearing conducted at the same RO before the 
undersigned Veterans Law Judge (VLJ).  Transcripts of both 
hearings are in the veteran's claims folder.

The issue of a higher initial evaluation for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left knee disability has not been shown to be causally 
or etiologically related to the veteran's military service. 


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  July 2005.  The letter addressed all 
of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In a March 2006 letter, the 
veteran was provided with notice that addresses the rating 
criteria and effective date provisions.  Any defect in the 
timing of the notice was cured by the issuance of the April 
2006 supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the left knee claim are in the claims file and 
were reviewed by both the RO and the Board.  The veteran 
underwent a VA examination in August 2005.  VA has also 
assisted the veteran throughout the course of this appeal by 
providing him with a statement of the case (SOC) and SSOC, 
which informed him of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  The term "veteran" is defined, 
in relevant part, as "a person who served in the active 
military, naval, or air service . . . ." 38 U.S.C.A. 
§ 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Board notes that the veteran had active military service 
from February 2003 to May 2004 as reflected on his DD 214 
Form.  However, the veteran contends that his left knee 
disability was incurred during his training in August 2001.  
Thus, in order to establish basic eligibility for veterans 
benefits based upon his service in the Army National Guard in 
August 2001, the veteran must establish that he was "disabled 
. . . from a disease or injury incurred or aggravated in the 
line of duty during active duty for training or from an 
injury incurred or aggravated in the line of duty during 
inactive duty for training.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995) ("An individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status.").  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disability.  The veteran testified during his June 2006 
hearing that he injured his left knee during JRTC at Fort 
Polk in August 2001.  As a preliminary matter, the available 
evidence of record does not indicate whether the veteran was 
serving on a period of active duty training or inactive duty 
training in August 2001.  However, for purposes of this 
appeal only, the Board will assume without deciding that he 
was serving during such a period.  

The available service treatment records reflected that he 
complained of left knee medial pain and swelling after a fall 
in a fox hole in August 2001.  It was noted that there was a 
possible stretched or torn ligament.  The assessment was 
healing strain.  Importantly, an August 2001 radiographic 
report reflected that his left knee was normal.  The veteran 
testified that when he started school the following 
September, his knee was stiff after sitting and he had 
difficulty running.  He added that he did not receive 
treatment for his knee after service and just got used to 
dealing with it.  

During the August 2005 VA examination, the veteran reported 
intermittent discomfort in the left knee.  Examination was 
negative for swelling, deformity, instability, or other 
impairment.  Flexion was to 140 degrees and extension was to 
0 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The examiner 
opined that the veteran's intermittent left knee discomfort 
was most consistent with musculoskeletal pain and there was 
no impairment of mobility and no significant functional 
disability associated with his complaint.  As such, the 
results of the August 2005 VA examination did not reflect the 
presence of an objective current disability.  

Although the Board has considered the veteran's contentions 
that he has experienced the stiffness and pain since the 
August 2001 injury, the Court has held that symptoms alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999).  Additionally, the 
Board acknowledges the March 2006 report from D.T.C. which 
reflected that the veteran injured his left knee playing 
hockey.  The veteran reported that he had a history of injury 
to his left knee in August 2001.  However, the examiner did 
not relate the veteran's most recent left knee injury to his 
injury in August 2001.  Moreover, the March 2006 record does 
not contain a diagnosis of any left knee disability.  To the 
extent that the veteran is claiming the two injuries are 
related, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, the Board concludes that the veteran is not entitled 
to service connection for a left knee disability.  Although 
there was an August 2001 assessment of left knee healing 
strain, the evidence does not show a current left knee 
disability that is related to this event.  As such, without a 
current disability, service connection cannot be granted.  As 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for a left knee 
disability the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
57. 


ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

Reason for remand:  To obtain a VA examination

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran an appropriate VA examination in August 2005 for his 
claim for PTSD.  At that time, the veteran was noting to be 
working and was assessed as having mild PTSD.  

However, during the February 2006 hearing, the veteran 
reported that he recently lost his job.  Importantly, the 
veteran testified that he believed he was let go in part 
based on the effects his PTSD was having on his ability to 
perform his job.  Because the record reflects that the 
veteran's PTSD may have worsened since his last VA 
examination in August 2005, a remand is necessary to assess 
the current state of the veteran's service-connected 
disability.  38 C.F.R. § 3.327(a).  

Further, the Board notes that the veteran signed a VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, dated in May 2006 which 
indicated that he was receiving treatment at the Vet Center 
in Wethersfield, Connecticut, for his PTSD.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, efforts should be undertaken to 
associate these records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain treatment 
records pertaining to the veteran's PTSD 
from the Vet Center in Wethersfield, 
Connecticut, from February 2006 to the 
present and associate them with the claims 
folder.  

2.  After the aforementioned development 
has been completed, the veteran should be 
afforded a VA examination to ascertain the 
severity and manifestations of his 
service-connected PTSD.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including any Vet 
Center records, and to comment on the 
severity of the veteran's service-
connected PTSD.  The examiner should 
report all signs and symptoms necessary 
for rating the veteran's PTSD under the 
General Rating Formula for Mental 
Disorders, including a GAF score.  The 
findings of the examiner should 
specifically address the level of social 
and occupational impairment attributable 
to the veteran's PTSD as well as the 
effects this disability has on his daily 
life.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a Supplemental Statement of 
the Case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


